Title: Elbridge Gerry to Abigail Adams, 30 July 1781
From: Gerry, Elbridge
To: Adams, Abigail


     
      My dear Madam
      Marblehead July 30 1781
     
     I have been honored with your Letter of the 20th Instant, on a Matter of the highest Concern to the Continent, as well as to our mutual Friend, who represents it in Europe.
     Previous to the Receipt of the Letter I saw a Copy of one from Dr. Franklin to Congress, and was soon after confidentially informed by a Gentleman at the southard of the proceedings thereon, which I confess have given me the greatest Pain and uneasiness. I cannot write so freely, Madam, as I shall confer with You, at a convenient Opportunity; but thus much I am greived to impart, that the Decree is past for revoking all the former Powers of our Friend, and for appointing him to execute new Instructions, with a Fraternity, some of whom to injure him, would I fear go greater Lengths than Judas did, to betray his Lord.
     I think it no difficult Task to trace the Vestiges of an undue Influence, which dared to approach our publick Councils as early as the period of the first Instructions, and which appears to me, for political purposes foreign to the Interest of America, to have produced a deep layed Plan for removing a Gentleman from office, upon whom alone many of the States could rely for obtaining a safe and honorable Peace.
     If I have a right Idea of the last Powers, there can be no great Honor in executing them, either seperately or jointly; and the only object worth contending for in Congress will be, a Revocation of these, and a Confirmation of the former Instructions with one Minister to execute them: but it is a Matter of Doubt in my Mind, whether the proceedings of Congress have not made such a Measure altogether impracticable.
     We shall however, Madam, be better able to judge understandingly, on the Return of Mr. Lovell who in his last Letter proposed soon to be in Boston: and altho the Times may justify the Sentiment that “the Post of Honor is a private Station” I shall not decline a publick one, whilst there is the least prospect of serving my Country on so important an occasion. I need not add Madam that nothing will afford me greater pleasure than an opportunity of rendering Services to Yourself and Family, and that I have the Honor to be with the sincerest Esteem your most obedt. & very hum. sert:,
     
      E. Gerry
     
    